As filed with the Securities and Exchange Commission on March 23 , 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 20‑F ————— o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number333‑131938 Commission file number333‑145838‑02 Commission file number333‑145838‑01 TAM S.A. TAM Capital Inc. TAM Linhas Aéreas S.A. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Not applicable Not applicable TAM AirlinesS.A. (Translation of registrant name into English) (Translation of registrant name into English) (Translation of registrant name into English) The Federative Republic of Brazil Cayman Islands The Federative Republic of Brazil (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) Not applicable Not applicable Not applicable (I.R.S. Employer Identification Number) (I.R.S. Employer Identification Number) (I.R.S. Employer Identification Number) Av. Jurandir, 856, Lote 4, 1° andar 04072‑000, São Paulo, SP Federative Republic of Brazil (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Preferred Shares issued by TAM S.A., without par value New York Stock Exchange * American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Share New York Stock Exchange * Not for trading purposes, but only in connection with the trading on the New York Stock Exchange of American Depositary Shares representing those Preferred Shares. Securities registered or to be registered pursuant to Section12(g) of the Act: None . Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: TAM Capital Inc. U.S.$300,000,000 7.375% Senior Guaranteed Notes due 2017, unconditionally guaranteed by TAM S.A. and TAM Linhas Aéreas S.A. Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 55,816,683 Common Shares 100,390,098 Preferred Shares Indicate by check mark if the registrant is a well‑known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes S No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. o Yes S No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days S Yes o
